DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the term “a” should be inserted before “wavelength” (lines 4 and 7).  Appropriate correction is required.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 – 11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims improperly define the structure in positive relation to a living subject through use of the phrases “… that images a sutured portion” (claim 1), “… that emits light toward the sutured portion” (claims 2, 3, 4). Applicant may amend the claims to recite that the elements are “configured to” or “adapted to” image or emit to avoid positively claiming in relation to the subject.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, Applicant appears to use the term “imaging” (lines 2, 5) to have different meanings, rendering the claim somewhat unclear. The first iteration appears to be the most consistent with general usage of the term. In the second iteration, it is unclear what is intended to recite that when the processor generates an image it is “imaging an oxygen saturation of the sutured portion”. With regard to claim 10, it is unclear what is meant by “has the oxygen saturation in a range in advance”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,999,343. Although the claims at issue are not identical, they are not patentably distinct from each other because one in possession of the invention of the patent claim would necessarily be in possession of the claims of the instant application as well.
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant cites several references related to the claims of the instant application. Yamamoto, Saito, and Yamaguchi all teach endoscope arrangements that can collect and process optical measurement data to produce oximetery information. However, they do not particularly indicate that analysis consistent with determination of a fusion state (as understood in light of the specification) is performed. Benaron et al. teach a device for performing optical measurements of a subject with a treatment tool (Figures 1, 2, 3), where the tool can be in a variety of forms, including a knife, grasper, or other tool (column 8, lines 32 – 46).  Benaron et al. particularly indicate that measurements of oxygenation can be performed and relayed to an operator (column 5, lines 9 - 21).  Benaron et al. provide Examples 2 – 5 (column 10 - 13) of imaging and analysis when using the disclosed apparatus.  While Benaron et al. disclose monitoring and feedback during a variety of procedures, they do not particularly indicate use in a suturing arrangement or determination of fusion state information. Further, Hewko et al. teach image analysis for determining status, viability, or health of a tissue (Summary of the Invention) but do not detail that an oxygen saturation image is analyzed for determining this information.  Benni (paragraph [0055]) teach an optical measurement arrangement that may assess tissue transplant tissue parameters, but do not detail an image analysis as part of the determination of the parameters. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791